Citation Nr: 0704377	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active service from November 1962 to 
August 1971.  Further, the record reflects he had additional, 
unverified reserve component service in the Air National 
Guard of Ohio. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claims.  The RO 
in Cleveland, Ohio, currently has jurisdiction over the 
veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2003.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

This case was previously before the Board in May 2004, at 
which time it was remanded for additional evidentiary 
development, to include providing additional notice regarding 
the issue of secondary service connection, obtaining 
additional records, and according the veteran new VA medical 
examinations which addressed the etiology of the claimed 
disabilities.  As a preliminary matter, the Board finds that 
the remand directives have been substantially complied with, 
and, as such, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's CAD and peripheral neuropathy were first 
diagnosed many years after his separation from active 
service, and no competent medical opinion is of record which 
causally relates either disability directly to active 
service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's CAD and peripheral 
neuropathy were caused and/or aggravated by his service-
connected diabetes mellitus, type II.


CONCLUSION OF LAW

Service connection is not warranted for CAD and/or bilateral 
peripheral neuropathy, lower extremities, to include as 
secondary to the service-connected diabetes mellitus, type 
II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
September 2001.  He was subsequently provided with additional 
notice by a letter dated in June 2004.  

Taken together, the aforementioned correspondence summarized 
the criteria for establishing service connection for a 
claimed disability to include on a secondary basis, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, notice was 
given via a Supplemental Statement of the Case (SSOC) dated 
in May 2006, but provided to the veteran in June 2006.  
Moreover, for the reasons detailed below, the Board concludes 
that the preponderance of the evidence is against the 
veteran's current appellate claims.  Consequently, any 
deficiency regarding the notice mandated by Dingess/Hartman 
has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in an October 2006 statement, the 
veteran's accredited representative cited to relevant 
regulatory provisions of 38 C.F.R. Part 3 regarding service 
connection claims, to include secondary service connection 
under section 3.310.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claims, to 
include at the November 2003 hearing.  All available service 
medical records, as well as VA and private medical records 
pertinent to the years after service, are in the claims file.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  In fact, he indicated on a September 2006 
statement that he had no other information or evidence to 
submit.  The record also reflects that he was accorded VA 
medical examinations with respect to his current appellate 
claims in January 2002 and December 2005.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran has contended, to include at his November 2003 
hearing, that he had been told by a physician that both his 
peripheral neuropathy and CAD were secondary to his service-
connected diabetes mellitus.  He also testified that his 
private treating physician expressed an opinion that it was 
difficult to say exactly when his diabetes had its onset, but 
it could have been present for many years, perhaps in the 
late 1970's or in the 1980's.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was already required to 
consider whether service connection was warranted on the 
basis of aggravation of the nonservice-connected disability 
pursuant to the holding in Allen, there is no prejudice to 
the veteran by proceeding with the adjudication of this case.  
See Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for CAD and peripheral neuropathy, to 
include as secondary to the service-connected diabetes 
mellitus.

Initially, the Board observes that the veteran's service 
medical records contain no findings of CAD and/or peripheral 
neuropathy during his active service.  In fact, his heart, 
lower extremities, and neurologic condition were all 
clinically evaluated as normal on his August 1971 separation 
examination.  Moreover, on a concurrent Report of Medical 
History, he indicated that he had not experienced heart 
trouble, foot trouble, and/or neuritis.

The Board further notes that there is no competent medical 
evidence diagnosing the claimed disabilities until many years 
after his separation from active service.  For example, the 
first competent medical diagnosis of peripheral neuropathy 
appears to have been in January 2000, although records from 
1999 note treatment for foot problems to include edema.  
Similarly, records from 1999 include a diagnosis of 
hypertension.  He subsequently underwent surgery in July 2000 
due to three-vessel left main CAD with unstable angina.  In 
short, the first competent medical diagnoses of the claimed 
disabilities appears to be in 2000, almost 29 years after his 
separation from active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that the veteran had active service in 
Vietnam, and was presumptively exposed to herbicides/Agent 
Orange therein.  In fact, service connection was established 
for his diabetes mellitus based upon this exposure and the 
presumption contained in 38 C.F.R. §§ 3.307, 3.309(e).  
Further, acute and subacute peripheral neuropathy is 
recognized as one of the conditions presumptively associated 
with such exposure.  However, for purposes of this section, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  As noted above, the veteran's peripheral 
neuropathy was first shown decades after service; i.e., it 
did not appear within weeks or months of exposure, nor did it 
resolve within two years of the date of onset.  Moreover, a 
January 2002 VA examiner opined, in part, that it was less 
likely than not that Agent Orange exposure could have 
contributed to the peripheral neuropathy.

The Board further notes that there is no competent medical 
opinion which directly links either the veteran's CAD and/or 
peripheral neuropathy to his active service, nor does the 
veteran contend otherwise.  Rather, his claim is based upon 
the contention that both disabilities are secondary to his 
service-connected diabetes mellitus.

Initially, the Board notes that, despite the veteran's 
contention that a physician  informed him that his CAD was 
secondary to his service-connected diabetes mellitus, no such 
competent medical opinion appears to be of record.  Moreover, 
the Court has held that a lay person's account of what a 
medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, this testimony is not entitled to probative value in 
the instant case.  

The Board further notes that VA examiners in January 2002 and 
December 2005 concluded, after evaluation of the veteran and 
review of his claims folder, that the CAD was not secondary 
to the veteran's service-connected diabetes mellitus.  
Specifically, the January 2002 VA examiner stated that the 
CAD was "not related to his diabetes as he had significant 
[CAD] in July 2000 and had normal diabetic testing on 
[January 25, 2000]."  In short, the examiner found that the 
CAD existed prior to the diabetes, and, as such, could not be 
caused by it.  Thereafter, the December 2005 VA examiner 
opined that it was less likely as not (less than 50/50 
probability) that the veteran's CAD was caused by or a result 
of his diabetes mellitus.  Consequently, the preponderance of 
the competent medical evidence is against a finding that the 
veteran's CAD was caused by his diabetes mellitus.

As to the issue of whether the CAD has been aggravated by the 
service-connected diabetes mellitus, the Board acknowledges 
that the December 2005 VA examiner stated that there was a 
"possible" aggravation of the CAD by the service-connected 
diabetes.  However, the examiner also stated that the 
veteran's long smoking history along with his hyperlipidemia 
and hypertension were all risk factors for continuing of the 
worsening of the CAD, and that the smoking of 40 years was 
the dominant factor.  Moreover, the examiner opined that the 
diabetes was likely to be of lesser importance than the total 
of the other factors and smoking in particular.  In addition, 
the examiner stated that the amount of "possible" 
aggravation of the veteran's CAD by the diabetes would 
require mere speculation on his (the examiner's) part.

The veteran's representative contended in an October 2006 
statement that the opinion of the December 2005 VA examiner's 
opinion warrants a grant of service connection pursuant to 
Allen, supra, as it supports a finding that the nonservice-
connected CAD was aggravated by the service-connected 
diabetes mellitus.  Moreover, the representative contended, 
citing to Mittleider v. West, 11 Vet. App. 181 (1998), that 
the examiner's statement he could not determine the amount of 
possible aggravation without resort to speculation required 
that all such signs and symptoms be attributed to the 
service-connected disorder.

The Board disagrees with the representative's contentions 
regarding the December 2005 VA examiner's opinion on the 
issue of aggravation.  As detailed above, the examiner stated 
it was "possible" that the CAD had been aggravated by the 
service-connected diabetes.  The Court has determined that 
use of the terminology such as "possible" makes an opinion 
speculative in nature, and does not provide the degree of 
certainty required for medical nexus evidence for the 
purposes of service connection.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may'' also 
implies "may or may not" and is too speculative to establish 
medical nexus); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (on claim to reopen a service connection claim, 
statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); see also 38 C.F.R. § 3.102 (by 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility).  

In other words, service connection may not be based on a 
resort to pure speculation or even remote possibility.  As 
the only evidence in favor of finding aggravation of the 
nonservice-connected CAD by the diabetes mellitus is purely 
speculative in nature, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on that basis.

Turning to the peripheral neuropathy claim, the Board 
observes that there are competent medical opinions both in 
favor and against finding that the disability is secondary to 
the service-connected diabetes mellitus.

The evidence in favor of the veteran's claim includes 
treatment records dated in 2000 which indicate that 
peripheral neuropathy is related to diabetes.  For example, 
records dated in January 2000 include an impression of 
peripheral neuropathy probably related to mild diabetes.  
Also on file are private medical statements dated in March 
and July 2000 from D. F. L., M.D. (hereinafter, "Dr. L") 
which support the claim.  In the March 2000 statement, Dr. L 
noted that the veteran had a generalized peripheral 
neuropathic process, and that the most likely cause was 
diabetes.  Similarly, in the July 2000 statement, Dr. L 
stated that the veteran had "generalized peripheral 
neuropathic process likely related to his diabetes 
mellitus."  In addition, there is a September 2003 private 
medical statement from M. H., M.D. (hereinafter, "Dr. H") 
which relates that the veteran had severe pain in his feet 
secondary to diabetic neuropathy.

The evidence against the claim includes the opinions of VA 
examiners in January 2002 and December 2005, both of which 
were based upon evaluation of the veteran and review of his 
claims folder.  

The January 2002 VA examiner noted, in part, that the 
veteran's peripheral neuropathy predated his diabetes, and, 
consequently, would not be related to his diabetes.  Further, 
the examiner stated that despite a neurologist referring to 
the condition as diabetic neuropathy, the veteran did not 
have diabetic neuropathy.  Moreover, the examiner opined that 
the neuropathy was most likely a result of heavy alcohol use, 
noting that the veteran admitted to heavy alcohol consumption 
while in the National Guard, and that he did not quit 
drinking until approximately 1980 or 1982.  

At the subsequent December 2005 VA examination, the examiner 
noted that the veteran's symptoms of peripheral neuropathy 
were reported in 1999, and that shortly after this time a 
diagnosis of diabetes mellitus was made.  However, it was 
noted that blood sugars were 123 (in January 2000) and that 
blood glucose was 125 in May 2000, neither of which met the 
requirements for a diagnosis of diabetes.  The examiner also 
noted that when asked about his alcohol consumption, the 
veteran reported he was a drinker from 1964 to 1980, that he 
went to AA and rehab in 1975, which was apparently 
unsuccessful as he continued to drink until 1980.  The 
examiner noted that when seen by a neurologist in 1999, the 
veteran denied any history of alcohol abuse.  The examiner 
opined that had the veteran been truthful with his history, 
then a diagnosis of alcoholic neuropathy may have been given.  
Further, the examiner noted that while the veteran was given 
a diagnosis of diabetic neuropathy, the blood glucose at that 
time was below 126 and not high enough to meet the criteria 
for a diagnosis of diabetes.  Moreover, the examiner noted 
that there was no history in the neurologist's note looking 
for other toxic causes of neuropathy.

Following examination of the veteran, the examiner opined 
that it was less likely as not (less than 50/50 probability) 
that the veteran's peripheral neuropathy was caused by or a 
result of his service-connected diabetes mellitus type 2.  In 
pertinent part, the examiner reiterated that the blood 
glucose levels did not meet the requirements for a diagnosis 
of diabetes until after the veteran was diagnosed with 
peripheral neuropathy.  The examiner also commented that the 
pattern of progression for the veteran's peripheral 
neuropathy and the rapid onset of symptoms did not follow a 
pattern generally seen in diabetic peripheral neuropathy.  
Finally, the examiner stated that he must agree with the 
January 2002 VA examiner that the veteran's peripheral 
neuropathy was not likely due to diabetes, but was likely due 
to chronic alcohol abuse.

After careful consideration of the evidence, the Board finds 
that the opinions of the January 2002 and December 2005 VA 
examiners are entitled to the most weight regarding the 
etiology of the veteran's peripheral neuropathy.  The 
opinions of the examiners were based upon both an evaluation 
of the veteran and review of the VA claims folder, which 
would have included the opinions of Dr. L and Dr. H.  
Further, as indicated by the December 2005 VA examiner, the 
veteran denied a history of alcohol abuse to the private 
clinicians, but acknowledged the history to the VA examiners.  
Moreover, both VA examiners provided detailed rationale as to 
why the veteran's peripheral neuropathy was inconsistent with 
it being caused by his service-connected diabetes mellitus.  
No competent medical opinion appears to be of record which 
specifically refutes the opinions expressed by the VA 
examiners, and the rationale thereof.  Consequently, as the 
opinions of the VA examiners are against the claim, the Board 
concludes that the preponderance of the competent medical 
evidence is against a finding that the veteran's peripheral 
neuropathy was caused by his diabetes mellitus.

With respect to the issue of aggravation pursuant to Allen, 
supra, the Board notes that the December 2005 VA examiner 
stated that, without mere speculation, it was impossible to 
say if the veteran's diabetes was causing a worsening of his 
peripheral neuropathy as the symptoms and findings of a 
peripheral neuropathy caused by a toxic event - i.e., the 
veteran's alcohol abuse - were basically the same no matter 
the cause.  As noted above, an award of service connection 
cannot be based on resort to pure speculation or even remote 
possibility.  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on this basis as well.

For these reasons, the Board concludes that the preponderance 
of the competent medical evidence is against a finding that 
veteran's CAD and/or peripheral neuropathy were caused or 
aggravated by his service-connected diabetes mellitus.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.

ORDER

Entitlement to service connection for CAD, to include as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Entitlement to service connection for bilateral peripheral 
neuropathy, lower extremities, to include as secondary to 
service-connected diabetes mellitus, type II, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


